Case 2:13-cv-07050-MCA-LDW Document 155 Filed 04/01/21 Page 1 of 2 PageID: 10036




  CARELLA, BYRNE, CECCHI, OLSTEIN,
    BRODY & AGNELLO, P.C.
  JAMES E. CECCHI
  5 Becker Farm Road
  Roseland, NJ 07068
  Telephone: 973/994-1700
  973/994-1744 (fax)
  jcecchi@carellabyrne.com
  Liaison Counsel for Plaintiff

  [Additional counsel appear on signature page.]

                                  UNITED STATES DISTRICT COURT

                                     DISTRICT OF NEW JERSEY

  In re HERTZ GLOBAL HOLDINGS, INC.                )   Master File No.
  SECURITIES LITIGATION                            )   2:13-cv-07050 (MCA) (LDW)
                                                   )
                                                   )   CLASS ACTION
  This Document Relates To:                        )
                                                   )   NOTICE OF VOLUNTARY DISMISSAL
         ALL ACTIONS.                              )   PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)
                                                   )

         Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, plaintiffs Sheet

  Metal Workers Local Union 80 Pension Trust Fund and Westchester Teamsters Pension Fund,

  through its undersigned counsel, hereby give notice that the above captioned action is voluntarily

  dismissed with prejudice against the defendants.

   DATED: March 31, 2021                           CARELLA, BYRNE, CECCHI, OLSTEIN,
                                                     BRODY & AGNELLO, P.C.
                                                   JAMES E. CECCHI


                                                                  /s/ James E. Cecchi
                                                                 JAMES E. CECCHI

                                                   5 Becker Farm Road
                                                   Roseland, NJ 07068
                                                   Telephone: 973/994-1700
                                                   973/994-1744 (fax)
                                                   jcecchi@carellabyrne.com
                                                   Liaison Counsel for Plaintiff
Case 2:13-cv-07050-MCA-LDW Document 155 Filed 04/01/21 Page 2 of 2 PageID: 10037




                                      ROBBINS GELLER RUDMAN
                                        & DOWD LLP
                                      SAMUEL H. RUDMAN
                                      EVAN J. KAUFMAN (pro hac vice)
                                      MARK T. MILLKEY (pro hac vice)
                                      MICHAEL G. CAPECI (pro hac vice)
                                      58 South Service Road, Suite 200
                                      Melville, NY 11747
                                      Telephone: 631/367-7100
                                      631/367-1173 (fax)
                                      srudman@rgrdlaw.com
                                      ekaufman@rgrdlaw.com
                                      mmillkey@rgrdlaw.com
                                      mcapeci@rgrdlaw.com
                                      Lead Counsel for Plaintiffs

                                      WATKINS, PAWLICK, CALATI & PRIFTI,
                                      PC
                                      JOSEPH PAWLICK
                                      1423 East Twelve Mile Road
                                      Madison Heights, MI 48071
                                      Telephone: 248/658-0800
                                      248/658-0801 (fax)
                                      Additional Counsel for Lead Plaintiff



                                                 SO ORDERED
                                                   s/Madeline Cox Arleo       .
                                                 MADELINE COX ARLEO, U.S.D.J.

                                                 Date:   4/1/21




                                      -2-
